Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 23, 2022 amends claims 1-10.  Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed on September 23, 2022 regarding the newly presented claim limitations have been fully considered and are unpersuasive and/or moot as shown in the rejections that follow.  The amended claims, which necessitate a new grounds of rejection, are taught by DiPietro, Sakai, and Ardeli as shown in the rejections that follow. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the words “from the alleged position to location verifying device” should be rewritten as “from the alleged position to the location verifying device”.
The foregoing changes are required to correct a clerical error.  Examiner will examine the merits of the claims based on applying the above changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “calculate an expected signal characteristic of a hypothetical wireless signal, as if the hypothetical wireless signal has been transmitted from the alleged position to the location verifying device; wherein calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected angle of arrival, received power, path loss, or time of flight of the hypothetical wireless signal, as if the signal had been transmitted from the alleged position to location verifying device;” as recited in claim 1.
Otherwise, appropriate amendment is required by the Applicant.  No new matter should be added.
Dependent claims 2-10 fail to resolve the deficiencies of independent claim 1.  As a consequence, they are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietro et al. (US 2020/0329378) et al. in view of Sakai et al. (US 2020/0379080).
Regarding claim 1, DiPietro teaches a location verification device, comprising:
one or more receivers, configured to receive a wireless signal representing data received from a transmitting device; wherein the data comprise position coordinates that correspond to an alleged position of the transmitting device; (see DiPietro at the Abstract, which discloses that the spoofing detection device includes an antenna configured to receive a signal from wireless communication; a processor configured to extract at least one feature of the received signal; a storage configured to store a local signal feature; a detection circuit configured to compare the extracted feature from the received signal and the local signal feature, and that the detection circuit is configured to decide if the signal is a spoofed signal based on a result of comparison between the extracted feature from the received signal and the local signal feature; see DiPietro at [0031] which discloses that the present disclosure provides devices, systems and methods for spoofing detection of position and navigation technology, and that the devices, systems and methods have a wide range of applications such as civil, military, advertisement and entertainment applications used in everyday activities.  DiPietro further discloses that aerial vehicles, drones, and the like run software applications requiring the precise knowledge of positioning and navigation information of the devices.  DiPietro at [0032] discloses that the signals 101 are continuously acquired and analyzed for information referring to a specific positioning and navigation information.  Examiner maps the spoofing detection device to the location verification device and the detection circuit to the one or more receivers.  Examiner maps the received signal from wireless communication to the wireless signal.  Examiner maps the specific positioning and navigation information acquired from the signals to the recited positioning coordinates.) 
and one or more processors, configured to determine using the received wireless signal an actual signal characteristic of the received wireless signal, wherein determining the actual signal characteristic of the received wireless signal comprises [determining an angle of arrival, a received power, a path loss, or a time of flight of the received wireless signal;] (see DiPietro at [0032] which discloses the extracted features of the signal 101 are passed to the detection logic circuit 105 which is configured to evaluate the level of similarity between the local signal features 104 and the extracted features of the received signal 101.  Examiner maps one of the extracted features of the signal to the recited actual signal characteristic of the received wireless signal.)  
calculate an expected signal characteristic of a hypothetical wireless signal as if the hypothetical wireless signal has been transmitted from the alleged position to the location verifying device; [wherein calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected angle of arrival, received power, path loss, or time of flight of the hypothetical wireless signal,] as if the signal had been transmitted from the alleged position to the location verifying device; (see DiPietro at [0032] which discloses the extracted features of the signal 101 are passed to the detection logic circuit 105 which is configured to evaluate the level of similarity between the local signal features 104 and the extracted features of the received signal 101; Examiner maps the local signal features to the expected signal characteristic of a hypothetical wireless signal; Examiner maps one of the local signal features to the expected signal characteristic of a hypothetical wireless signal.)
and verify the alleged position if a difference between the actual signal characteristic and the expected signal characteristic is within a predetermined range and reject the alleged position if the difference between the actual signal characteristic and the expected signal characteristic is outside the predetermined range (see DiPietro at [0032] which discloses that if the detection logic circuit detects a consistent difference in comparison with the local signal features 104 and the extracted features of the received signal 101, then the detection logic circuit decides the received signal 101 is not genuine, and the spoofing situation is detected; see DiPietro at [0033] which discloses that if the spoofing detection device detects a consistent difference in comparison with the pre-stored local signal features and the extracted features of the received signal, then the received signal 203 is considered to be spoofed signal, and the position information based on the received signal 203 will be discarded because the received signal is not genuine signal from the trusted satellite 201.  DiPietro at [0033] further discloses that on the other hand, if the comparison results shows that the features are same or substantially similar, then the received signal is considered as genuine and reliable signal from the trusted satellite 201.)
DiPietro does not expressly disclose determining an angle of arrival, a received power, a path loss, or a time of flight of the received wireless signal; and wherein calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected angle of arrival, received power, path loss, or time of flight of the hypothetical wireless signal, which in a related art, Sakai teaches (see Sakai at [0004] which discloses using a direction of arrival (DoA) as a method for estimating the location of a radio wave transmission source.  Examiner maps direction of arrival (DoA) to the expected angle of arrival.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiPietro determine an angle of arrival, a received power, a path loss, or a time of flight of the received wireless signal; and wherein calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected angle of arrival, received power, path loss, or time of flight of the hypothetical wireless signal, as taught by Sakai.  
One would have been motivated to make such a modification to provide for a location estimation system, a location estimation method, and a program that can contribute to broadening means for estimating the location of a radio wave transmission source, as suggested by Sakai at [0013].

Regarding claim 2, modified DiPietro teaches the location verification device of claim 1, wherein the signal characteristic comprises an angle of arrival, and wherein the calculating the expected signal characteristic comprises calculating an expected angle of arrival of the hypothetical wireless signal based on the alleged position and a position of the location verification device (see Sakai at [0004] which discloses using a direction of arrival (DoA) as a method for estimating the location of a radio wave transmission source.)
Regarding claim 3, the modified DiPietro teaches the location verification device of claim 1, wherein the signal characteristic comprises a received power, and wherein the calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected received power of the hypothetical wireless signal based on the alleged position and a position of the location verification device (see Sakai at [0041] which discloses that when the location estimation part 101a according to the present exemplary embodiment receives an unknown radio wave from the radio wave sensor 102L, the location estimation part 101a estimates the distance d1 between the radio wave sensor 102L and the radio wave transmission source 200a from the reception strength of the unknown radio wave by using the propagation models of the plurality of sub-areas; also see [0044] and at [0062] which discloses the use of radio wave strengths and/or normalized received power.)
Regarding claim 4, the modified DiPietro teaches the location verification device of claim 1, wherein the signal characteristic comprises a path loss of the wireless signal, and wherein the calculating the expected signal characteristic of the hypothetical wireless signal comprises calculating an expected path loss of the hypothetical wireless signal based on the alleged position and a position of the location verification device (see Sakai at [0041] which discloses reception in a multipath environment and the impact of multipath fading; Examiner maps the multipath fading to the recited path loss of the wireless signal.)
Regarding claim 5, the modified DiPietro teaches the location verification device of claim 1, wherein the signal characteristic comprises a time of flight of the wireless signal, and wherein the calculating the expected signal characteristic comprises calculating an expected time of flight of the hypothetical wireless signal based on the alleged position and a position of the location verification device (see Sakai at [0004] and at [0010] which discloses a time difference of arrival (TDoA) as a proposed method of estimating the location of a radio wave transmission source.  Examiner maps a signal’s time of arrival to the time of flight of the wireless signal.)
Regarding claim 6, the modified DiPietro teaches the location verification device of claim 1 wherein the one or more processors are further configured to reject the position if a difference between the actual signal characteristic and the expected signal characteristic of the hypothetical wireless signal is outside a predetermined range (see DiPietro at [0032] which discloses that if the detection logic circuit detects a consistent difference in comparison with the local signal features 104 and the extracted features of the received signal 101, then the detection logic circuit decides the received signal 101 is not genuine, and the spoofing situation is detected; see DiPietro at [0033] which discloses that if the spoofing detection device detects a consistent difference in comparison with the pre-stored local signal features and the extracted features of the received signal, then the received signal 203 is considered to be spoofed signal, and the position information based on the received signal 203 will be discarded because the received signal is not genuine signal from the trusted satellite 201.)
Regarding claim 7, the modified DiPietro teaches the location verification device of claim 1, wherein the one or more processors are further configured to accept the alleged position if a difference between the actual signal characteristic and the expected signal characteristic of the hypothetical wireless signal is inside a predetermined range (see DiPietro at [0033] which discloses that on the other hand, if the comparison results shows that the features are same or substantially similar, then the received signal is considered as genuine and reliable signal from the trusted satellite 201.)
Regarding claim 8, the modified DiPietro teaches the location verification device of claim 1, wherein the one or more processors are further configured to disregard future wireless signals received from a source of the wireless signal if a difference between the actual signal characteristic and the expected signal characteristic of the hypothetical signal is outside a predetermined range, which a related art, Lee teaches (see DiPietro at [0033] which discloses that if the spoofing detection device detects a consistent difference in comparison with the pre-stored local signal features and the extracted features of the received signal, then the received signal 203 is considered to be spoofed signal, and the position information based on the received signal 203 will be discarded because the received signal is not genuine signal from the trusted satellite 201.  Examiner notes that any such future signals that comprise not genuine signals would be discarded or disregarded as well.)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietro et al. (US 2020/0329378) et al. in view of Sakai et al. (US 2020/0379080) and further in view of Ardeli (US 2016/0127317).
Regarding claim 9, the modified DiPietro teaches the location verification device of claim 1 wherein the one or more processors are further configured to control a transmitter [to send a wireless signal representing a non-authorization of the signal source] if a difference between the actual signal characteristic and the expected signal characteristic of the hypothetical wireless signal is outside a predetermined range (see DiPietro at [0032] which discloses that if the detection logic circuit detects a consistent difference in comparison with the local signal features 104 and the extracted features of the received signal 101, then the detection logic circuit decides the received signal 101 is not genuine, and the spoofing situation is detected; see DiPietro at [0033] which discloses that if the spoofing detection device detects a consistent difference in comparison with the pre-stored local signal features and the extracted features of the received signal, then the received signal 203 is considered to be spoofed signal, and the position information based on the received signal 203 will be discarded because the received signal is not genuine signal from the trusted satellite 201.)
The modified DiPietro does not expressly disclose to send a wireless signal representing a non-authorization of the signal source, which in a related art Ardeli teaches (see Ardeli at [0053 to 0056] and at [0065] which discloses first and second messages transmitted between a client device and a network resource and that the second message indicates a termination of communication between the network resource and the client device when it is determined that the client device is not authorized.  Examiner maps the termination of communication to the non-authorization of the signal source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiPietro to control a transmitter to send a wireless signal representing a non-authorization of the signal source, as taught by Ardeli.  
One would have been motivated to make such a modification to redirect the client device to a different second network resource, as suggested by Ardeli at [0055].
Regarding claim 10, modified DiPietro teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see DiPietro at [0032] which discloses that if the detection logic circuit detects a consistent difference in comparison with the local signal features 104 and the extracted features of the received signal 101, then the detection logic circuit decides the received signal 101 is not genuine, and the spoofing situation is detected; see DiPietro at [0033] which discloses that on the other hand, if the comparison results shows that the features are same or substantially similar, then the received signal is considered as genuine and reliable signal from the trusted satellite 201.)
The modified DiPietro does not expressly disclose the location verification device of claim 1, to send a wireless signal representing an authorization of the signal source, which in a related art Ardeli teaches (see Ardeli at [0053 to 0056] and at [0065] which discloses first and second messages transmitted between a client device and a network resource and that the second message indicates a termination of communication between the network resource and the client device when it is determined that the client device is not authorized.  Ardeli at [0065] further discloses that in some embodiments, the transmitting mechanism transmits a certificate corresponding to the network device in response to a request from the client device for a certificate corresponding to the network resource.  Examiner notes that the presence of using a second message including a certificate corresponds to an authorization of the signal source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiPietro to control a transmitter to send a wireless signal representing an authorization of the signal source, as taught by Ardeli.  
One would have been motivated to make such a modification to provide a certificate in response to a request from the client device for such a certificate, as suggested by Ardeli at [0065].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661